Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 5/18/2020.
Claims 1, 3, 6, 8, 9, 13, 15, 18, 21, 25, 30 and 33 have been amended.
Claims 1-36 are pending.
Response to arguments/amendments
As it relates to the 35 USC 101 rejection, applicant states, (referring to claim 1) “… such claim does not "set forth' or "describe" (i) a fundamental economic principle/practice, (ii) a commercial or legal transaction, (iii) managing personal behavior, or (iv) relationships or interactions between people …”. Applicant then states, “…Claim 1 integrates the alleged judicial exception into a practical application …”, and “…these claimed features enables the use of a more accurate algorithm for matching and comparing different organizations based on a modeling of human capital management metrics, thereby providing an improvement to the overall computer system operating efficiencies (Specification paragraph [0039], et seq.) - and therefore provide a technological improvement.…”.Examiner respectfully disagrees and contends that claims 1-36 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons noted below.  Claims 1-36 are directed to a process (an act, or series of acts or steps), a manufacture (an article produced , “… generating…a set of comparison models by statistically classifying a set of benchmark organizations into a set of flexible comparison groups based on human capital management data for the set of benchmark organizations; [Mathematical concepts][Certain Methods of Organizing human activity]; identifying…organizational data for the organization, wherein the organizational data includes human capital management metrics for the organization; determining,…a most similar group among the set of flexible comparison groups for the organization in each of a set of comparator categories by applying the set of comparison models to the organizational data for the organization; [Certain Methods of Organizing human activity]; identifying… a metrics distribution for the most similar group based on benchmark metrics for a subset of the set of benchmark organizationssimilar group across the set of business functions [Certain Methods of Organizing human activity];.…”.Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claim is a method that allows for receiving, storing, creating, aggregating and generating data (at least one rating for an entity) and as drafted is a process that under its broadest reasonable interpretation is directed to mathematical concepts; and certain methods of organizing human activity (managing interactions between people including social activities, teaching, and following rules or instructions) – MPEP 2106.04(a)(II) (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further, the generating, identifying, determining, presenting steps are not meaningfully different than the patent in-eligible concepts found in the 2019 PEG; the limitations are directed to mathematical concepts and the organizing human activity groupings of abstract ideas. Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with “at least one processor, memory, user interface, cache storage, and database”. Here, there is 
Applicant’s arguments regarding independent claim 25 are persuasive, the rejection has been withdrawn.
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection applicant argues the amended claims therefore they are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-36 are directed to a process (an act, or series of acts or steps), a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 which is representative of claims 13 and 25 recites in part, “… generating…a set of comparison models by statistically classifying a set of benchmark organizations into a set of flexible comparison groups based on human capital management data for the set of benchmark organizations; [Mathematical concepts][Certain Methods of Organizing human activity]; identifying…organizational data for the organization, wherein the organizational data includes human capital management metrics for the organization; determining,…a most similar group among the set of flexible comparison groups for the organization in each of a set of comparator categories by applying the set of comparison models to the organizational data for the organization; [Certain Methods of Organizing human activity]; identifying… a metrics distribution for the most similar group based on benchmark metrics for a subset of the set of benchmark organizations and as drafted is a process that, under its broadest reasonable interpretation recites the concept of mathematical concepts (mathematical relationships ,mathematical formulas or equations, mathematical calculations), and under its broadest reasonable interpretation is also directed to the concept of organizing human activity including managing personal behavior or relationships or interactions between people (including social activities, steps.. by statistically classifying are directed to mathematical concepts. Steps relating to ‘Certain Method Of Organizing Human Activity’ involve fundamental economic principles or practices (including hedging, insurance, mitigating risk or involving some economic value), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal relationships or interactions between people including social activities, teaching, or following rules or instructions – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content). The determining, generating and presenting steps are not meaningfully different than the methods of organizing human activity grouping of patent in-eligible concepts found in the 2019 PEG and the abstract ideas in the MPEP 2106.04(a)(II).  Thus, the claim recites an abstract idea.
Step 2A-Prong2:  This judicial exception is not integrated into a practical application because the additional elements of “computer system” “display system”, “human resource modeler”, “computer readable storage media”, program code” are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions identifying, determining, comparing, presenting data (human resource competitive model). Accordingly, these additional elements as evidenced in applicant’s specification (¶6: “… The computer system identifies a metrics distribution for the flexible comparison group based on benchmark metrics . Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed a system for providing web pages tailored to an individual user, comprising an interactive interface having a display that depicts customized content based on (1) information known about the user and (2) navigation data. 792 F.3d. at 1369, 115 USPQ2d at 1641; collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);See MPEP 2106.04(a)(II) Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer environment and does 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “… generating, by a computer system, a set of comparison models by statistically classifying a set of benchmark organizations into a set of flexible comparison groups based on human capital management data for the set of benchmark organizations; identifying, by  the computer system, organizational data for the organization, wherein the organizational data includes human capital management metrics for the organization; determining, by the computer system, a most similar group among] the set of flexible comparison groups for the organization in each of a set of comparator categories by applying the set of comparison models to the organizational data for the organizationwere all considered to be an abstract idea in Step2A-Prong Two.  “… generating, by a computer system, a set of comparison models by statistically classifying a set of benchmark organizations into a set of flexible comparison groups based on human capital management data for the set of benchmark organizations; identifying, by  the computer system, organizational data for the organization, wherein the organizational data includes human capital management metrics for the organization; determining, by the computer system, a most similar group among] the set of flexible comparison groups for the organization in each of a set of comparator categories by applying the set of comparison models to the organizational data for the organizationis anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts");  Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). Further, the claim as a whole merely describes how to generally “apply” the concept of presenting a human resource competitive model in a computer environment. MPEP 2106.05(f). Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015), MPEP 2106.05(f).  Moreover, operating in a computing environment merely links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claims 13 and 25 recite substantially similar limitations as independent claim 1, and are therefore also considered abstract and being held  (receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017 Thus, merely data gathering in conjunction with the abstract ideas does not add significantly more to the claimed invention. When viewed either individually, or as ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-17, 22-29 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US Patent No 8,095415B1, in view of Heitman US Patent No US 10,346,444B1.
With respect to Claims 1, 13 and 25,
Thomas discloses,
 generating, by a computer system, a set of comparison models by statistically classifying a set of benchmark organizations into a set of flexible comparison groups based on human capital management data for the set of benchmark organizations (col 1, line 55-col 2, line 3: “…a database that enables companies to benchmark themselves against competitors in key human capital development areas and also predict the return on investment from specific human capital investments and interventions…” lines 25-54: “…the human capital development framework provides a four-tier tool for arriving at an assessment of how an organization's human capital practices impact business results…Each of the tiers may be statistically linked using statistical analyses such as linear and non-linear regression analysis, factor analysis and simultaneous equations with time series data…”; col 3, lines 6-16: “…At each tier, the data from the above sources will be compiled and scored. The score may be created by an algorithm that indicates how strong or weak an element is. At tier 4, the algorithm may determine the process maturity of each human capital process…The scores from an individual organization will then be combined with scores from other organizations and used in statistical analyses to determine the impact of human capital initiatives on business performance. A report will then be issued to the organization that explains the findings…”)
identifying, by the computer system, organizational data for the organization, wherein the organizational data includes human capital management metrics for the organization; (col 2, lines 25-54: “…the human capital development framework provides a four-tier tool for arriving at an assessment of how an organization's human capital practices impact business results. The first tier in accordance with an embodiment of the invention includes a measurement of business results (e.g., traditional financial analyses featuring EVA.TM., revenue growth, market share and stock performance). The second tier in accordance with an embodiment of the invention involves key performance drivers which directly contribute to business unit or enterprise results. Key performance drivers are the non-financial intermediate organizational outcomes (e.g., productivity, quality, innovativeness and customer satisfaction, retention and acquisition) often human capital capabilities, which includes the most visible and people-related qualities (including employee attitudes and abilities) that are necessary for achieving superior performance in the organization's key performance drivers. Their performance is influenced by the fourth tier in accordance with an embodiment of the invention, which involves human capital processes. Included in this tier are core HR processes (e.g., competency management and performance appraisal) and broader human capital processes such as learning and knowledge management. Within this fourth tier, the focus is on the maturity of an organization's approach to human capital processes. Each of the tiers may be statistically linked using statistical analyses such as linear and non-linear regression analysis, factor analysis and simultaneous equations with time series data…”)
program code, stored on the computer readable storage media(claim 1: “…A computer-readable recording medium storing a computer-executable program… performs a method for determining how one or more human capital practices of an organization create an impact on business results of the organization…”)
computer system comprising: a display system; and a human resource modeler in communication with the display system (Fig 4, “a system in accordance with an embodiment of the invention…”CPU”, “Memory”, “HCDF Server 550”; col 8, lines 15-41: “…The processes described above computer data processing system. FIG. 4 shows user interfaces 510, 520, and 530. User interfaces 510, 520, and 530 allow users to receive and send information between a human capital development framework server 550… The user interfaces 510, 520, and 530 are coupled to the human capital development framework server 550 by any known network connection and may be accessible by the World Wide Web (WWW) 540. The human capital development framework 550 includes a memory 552, a network interface 554 and a CPU 556… FIG. 5 illustrates a process in accordance with an embodiment of the invention by which the scores for each element in the model and the affect of human capital development resources on an organization's financial well-being is determined…”)Examiner interprets the human capital development framework of Thomas as teaching the intended function of applicant’s human resource modeler.
computer program product for digitally presenting a human resource competitive model for an organization, the computer program product comprising a computer readable storage media; (Fig 1-3 Fig 2, “Business Results”,” Key Performance Drivers”, “Human Capital Capabilities”; Fig 3 “Human Capital Development Framework”; “Cross-section of Employees”, “Corporate Staff”; claim 1: “…A computer-readable recording medium storing a computer-executable program… performs a method for determining how one or more human capital practices of an organization create an impact on business results of the organization…”; col 8, lines 15-ser interfaces 510, 520, and 530 allow users to receive and send information between a human capital development framework server 550… The user interfaces 510, 520, and 530 are coupled to the human capital development framework server 550 by any known network connection and may be accessible by the World Wide Web (WWW) 540. The human capital development framework 550 includes a memory 552, a network interface 554 and a CPU 556… FIG. 5 illustrates a process in accordance with an embodiment of the invention by which the scores for each element in the model and the affect of human capital development resources on an organization's financial well-being is determined…”)
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Heitman however as shown discloses,
determining, by the computer system, a most similar group among the set of flexible comparison groups for the organization in each of a set of comparator categories by applying the set of comparison models to the organizational data for the organization, (col 2, lines 35-49: “…Such comparisons may occur in at least three types of main scenarios. First, comparisons may be made between different parts of a single organization, such as different departments in the same company, or similar types of sub-groups within divisions of a large company (e.g., purchasing departments). Comparisons may also be made between different organizations, such as 
identifying, by the computer system, a metrics distribution for the most similar group based on benchmark metrics for a subset of the set of benchmark organizations, wherein the subset of benchmark organizations that has been statistically classified into the most similar group;(col 2, lines 35-49: “…Such comparisons may occur in at least three types of main scenarios. First, comparisons may be made between different parts of a single organization, such as different departments in the same company, or similar types of sub-groups within divisions of a large company (e.g., purchasing departments). Comparisons may also be made between different organizations, such as by comparing individuals having comparable roles at two different companies, departments having comparable duties and characteristics, and tasks or processes having comparable inputs, goals, and outputs--where standardization may be used to identify a baseline for such objects and the comparability of the two objects across organizations. Third, comparisons may be made between two different third-parties…”;Fig 1A-1C, 2A,  col 8, lines 39-66: “…FIG. 1C is a table that shows a schedule of services that may be provided to users of a system. The system may include systems like those shown in FIGS. 1A and 1B above, and 2A below. In general, connections are shown across the top axis of the table, where connections may be made between users within 
generating, by the computer system, a human resource competitive model for the organization across a set of business functions based on a comparison of human capital management metrics for the organization to the metrics distribution for the most similar groupvarious metrics for the position, such as average pay and benefits, average hours worked and level of travel, number of other employees supervised and the like. In addition, other measures may be identified such as productivity measures, work product, or customer service levels that an employee or group (e.g., department) delivers. The employee, or a different member of the organization like a member of a human resources department, may use such information to benchmark their position against corresponding positions at other companies...”;Fig 1AFig 1B,”conceptual diagram”; col 7, lines 4-6: “… a highly accurate model of an organizational object may be generated with benefits to multiple parties…”; col 10, lines3-17: “…A performance database 228 and analyzer can identify the operational performance of units or subunits of organizations with which a particular user was affiliated, so as to identify and benchmark the relative 
digitally presenting, by the computer system, the human resource competitive model that compares the organization to the most similar group across the set of business functions.(col 7lines 4-66 : “…a highly accurate model of an organizational object may be generated with benefits to multiple parties…Fig 1B is a conceptual diagram that shows placement of individuals into roles in a standardized organization chart; Fig 5, col17, lines 43-55: “…a screenshot of an interface that allows user to access information based on organization and industry-based structures. The interface is a web page by which user may access standardized content for managing an organization with which they are involved…”)
Thomas teaches a human capital development framework which allows organizations to assess the business impact of human capital intiatives and guide their implementation. Hietman discloses a method/system for improving efficiency and managing organizational information (metrics) via benchmarking and various comparison tools. Thomas and Hietman are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the 
Independent claims 13 and 25 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale.

With respect to Claims 2, 14 and 26,
Thomas and Hietman disclose all of the above limitations, Hietman further discloses,
wherein the set of comparator categories comprises a talent competitor category, a peer group category, and an industry category; and 44 Docket No. ES2017038-1 the set of comparison models comprises a talent competitor model, a peer group model, and an industry model; (col 2, lines 28-48: “…one organization may refer to someone as being a Director of Customer Support, while another might refer to the same position as Vice-President of Service…comparisons may be made between different parts of a single organization, such as different departments in the same company, or similar types of sub-groups within divisions of a large company (e.g., purchasing departments). Comparisons may also be made between different organizations, such as by comparing individuals having comparable roles at two different companies, departments having comparable duties and characteristics, and tasks or processes having comparable inputs, goals, and outputs… lines 53-63: “…employees in different organizations that have very different organizational structures or different job titles, may be associated with each other, such as via a standardized job title for the industry in which the employees work, and may be placed at a common position on a standardized organizational chart…”)
wherein determining the flexible comparison group for the organization in each of the set of comparator categories further comprises: determining a talent competitor comparison group by applying the talent competitor model to the organizational data; (col 4, line 65-col 5 line2: “…The model may involve a hypothesized descriptive template for the object or objects, such as parameters regarding organizational size, structure, job descriptions, workflows, work product or output, and the like…”)
determining a peer comparison group by applying the peer group model to the organizational data; and determining an industry comparison group by applying an industry competitor model to the organizational data.( col 6, lines 38-63: “…organizations can be connected to each other or grouped based on their total employee headcount, total annual revenue in the industry or region, and other similar factors. In addition, an automated process may be used to eliminate particular roles that were previously listed as standardized roles if they are found to be redundant with other standardized roles or otherwise need to be merged into other standardized roles (e.g., if the process determines that very few people match the to-be-merged role, and that the description of the to-be-merged role closely matches that of a role that many more people are identified as occupying). system may add or merge work roles, processes, or activities within a certain organization or industry…a group may initially seed a system for making comparisons between organizations, by generating basic models,… These models may represent a standardized or average representation of an organization or part of an organization in a particular industry…”)
Thomas and Hietman are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes as taught by Hietman since it allows for improving quality and efficiency within the organization. (Abstract, col 1, lines 61-65, col 17 lines 43-55).

With respect to Claims  3, 15 and 27,
Thomas and Hietman disclose all of the above limitations, Hietman further discloses,
wherein determining the talent competitor comparison group for the organization further comprises: constructing, by the computer system, a sparse matrix of talent competitors from organizational data of the organization, aggregated social data for employees of the organization, organizational data of the subset of benchmark organizations, and aggregated social data for employees of the subset of benchmark organizations; (col 2, lines 35-48: “…comparisons may be made between different parts of a single organization, such as different departments in the same company, or similar types of sub-groups within divisions of a large company (e.g., purchasing departments). Comparisons may also be made between different organizations, such as by comparing individuals having comparable roles at two different companies, departments having comparable duties and characteristics, and tasks or processes having comparable inputs, goals, and outputs--where standardization may be used to identify a baseline for such objects and the comparability of the two objects across organizations. Third, comparisons may be made between two different third-parties…”; lines 53-63: “…employees in different organizations that have very different organizational structures or different job titles, may be associated with each other, such as via a standardized job title for the industry in which the employees work, and may be placed at a common position on a standardized organizational chart. Such association may then be used to provide services to the employees, such as career advice, job placement assistance for a next standardized position up the corporate ladder, social connections with others at similar positions within the industry or in other industries, and similar services…”;col 9, lines30-49: “…The social network 216 involves a social graph that connects users, as nodes in the graph, to other users by edges that represent relationships in the graph. Such information may be managed and maintained by the central server system 202 itself, or may be obtained from 
clustering the talent competitors into a set of clusters based on a cluster analysis of benchmark metrics for the talent competitors, wherein each of the talent competitor comparison groups is represented by one of the set of clusters; (col 9, lines44-49: “…the relationships may be from an organization to an individual, an organization to an organization, a group to an organization, and a group to a group. In addition, there may be a group of organizations (e.g., all Texas law firms, New York IT services companies, organization-based templates that are organization by particular functions within an organization, and industry-specific templates that are organization by particular industry types. In each instance, as shown, the templates are arranged hierarchically, so that a user who is viewing a display of the templates, e.g., in a web browser, may select a link such as a link for the Finance department, and see sub-templates that apply to that department. As one example, a user can navigate to a landing page and choose "improvement" to be presented with a list of industries and common groups. The user can choose an industry or group that the user wants to improve or learn more about… The user can provide data, for example, to a benchmarking questionnaire template, and submit the data, and the system can produce a document with charts that compare the user's business using standard metrics …FIG. 5 is a screenshot of an interface that allows user to access information based on organization and industry-based structures…user may access standardized content for managing an organization with which they are involved.. The organization-based selection, like the similar selection in FIGS. 4 and 5, provides information on general organizational functions that are essentially similar across multiple industries and organizations
determining a most similar group for the organization based on a cluster analysis of metrics for the organization, wherein the most similar group for the organization corresponds to a most similar cluster among the set of clusters.(col 17 lines51-67: “…The organization-based selection, like the similar selection in FIGS. 4 and 5, provides information on general organizational functions that are essentially similar across multiple industries and organizations. For example, companies in all industries have human resources, IT, and law departments… the industry-based selection reflects real-world organizational structures that go beyond general structures that are common across all industries. For example, the banking industry may have particular groups and process flows that are unique to loan processing or retail branch management collection, that are wholly different than those for a retail company. The presentation of selections in this manner, then, provides a user with an intuitive path for obtaining standardized information for their general needs and industry-specific needs, so that they can get the relevant information and get to it quickly with minimal hassle and hunting”)
Thomas and Hietman are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes as taught by 
Thomas further discloses,
human capital management metrics (col 1, lines 65-col 2 line 3: “…enables companies to benchmark themselves against competitors in key human capital development areas and also predict the return on investment from specific human capital investments and interventions…lines 55-63: “…The human capital development framework in accordance with the invention may be implemented in an organization in a variety of ways, including: as a diagnostic assessment that highlights areas for performance improvement or value creation; as a part of a recurring measurement activity, e.g., one aligned with an organization's core planning processes; or as part of a large-scale organizational transformation, where the goal is to re-shape traditional HR functions to bring them in line with new business strategies…”)

With respect to Claims 4, 16 and 28,
Thomas and Hietman disclose all of the above limitations, Hietman further discloses,
wherein determining the peer comparison group for the organization further comprises: clustering the benchmark organizations into a set of clusters based on a cluster analysis of organizational data for the benchmark organizations and geolocations for the benchmark organizations, (col 5, lines 58-66: “…clustering analysis may be performed on the answers to 
wherein each of the peer comparison groups is represented by one of the set of clusters; and determining a most similar group for the organization based on a cluster analysis of organizational data for the organization, wherein the most similar group for the organization corresponds to a most similar cluster among the set of clusters.(col 2 lines 36-48: “…comparisons may be made between different parts of a single organization, such as different departments in the same company, or similar types of sub-groups within divisions of a large company (e.g., purchasing departments). Comparisons may also be made between different organizations, such as by comparing individuals having comparable roles at two different 
Thomas and Hietman are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes as taught by Hietman since it allows for improving quality and efficiency within the organization. (Abstract, col 1, lines 61-65, col 17 lines 43-55).



With respect to Claims 5, 17 and 29,
Thomas and Hietman disclose all of the above limitations, Hietman further discloses,
wherein employee data comprises: human resources information, payroll information, managerial indicators, and non-managerial indicators(Fig 1B, col 7, line 17-39: “…An employee named Nancy 128 works for Bancorp 124, and her title is operations director as indicated by box 130. Similarly, an employee named Bill 132 works for First Bank 126 as a V.P. for South America, as shown by box 134. Each such user appears to have a completely different job or role at their respective company, if one were to look solely at their titles. However, as shown by the standardized bank chart 127, Nancy 128 and Bill 132 both correspond to the role of regional manager 136 in a standardized representation of the banking industry organizational chart. Such correspondence may have been identified by a computerized system through a process of asking Bill 132 and Nancy 128 questions such as the type of work that they supervise, the number of people they supervise, the title of the person they report to, the work processes with which they are involved, the activities that they direct or perform, the hard and soft skills they possess, their salary, their work history, their educational background, and other similar questions, so as to determine that, despite their difference in formal titles at their companies, they both have essentially the same role as each other at those companies, 
Thomas and Hietman are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes as taught by Hietman since it allows for improving quality and efficiency within the organization. (Abstract, col 1, lines 61-65, col 17 lines 43-55).

With respect to Claims 10, 22 and 34,
Thomas and Hietman disclose all of the above limitations, Thomas further discloses,
wherein the set of business functions comprises an accounting and finance function, and administration function, a communications function, a consulting function, a human resources function, and information technology48 Docket No. ES2017038-1 function, a legal function, a logistics and distribution function, a marketing and sales function, and operations function, a product development function, a services function, and a supports function.(col 2, lines 25-55: “…invention includes a measurement of business results (e.g., traditional financial analyses featuring EVA.TM., revenue growth, market share and stock performance. The second tier in accordance with an embodiment of the invention involves key performance drivers which productivity, quality, innovativeness and customer satisfaction, retention and acquisition) often captured in a balanced scorecard. The third tier in accordance with an embodiment of the invention involves human capital capabilities, which includes the most visible and people-related qualities (including employee attitudes and abilities) that are necessary for achieving superior performance in the organization's key performance drivers. Their performance is influenced by the fourth tier in accordance with an embodiment of the invention, which involves human capital processes. Included in this tier are core HR processes (e.g., competency management and performance appraisal) and broader human capital processes such as learning and knowledge management. Within this fourth tier, the focus is on the maturity of an organization's approach to human capital processes. Each of the tiers may be statistically linked using statistical analyses such as linear and non-linear regression analysis, factor analysis and simultaneous equations with time series data…”)

With respect to Claims 11, 23 and 35,
Thomas and Hietman disclose all of the above limitations, Thomas further discloses,
performing an operation for the organization based on competitive resource allocation for the organization, wherein the operation is enabled based on the competitive resource allocation for the organization.( col 1, line55-col 2 line 3: “…identify and measure the human capital factors that affect organizational performance, whether they do so directly or indirectly, immediately or with a lag; develop a measurement scheme that is repeatable, i.e., that can be carried out over successive time periods in a single organization and, therefore, allow that organization to track its performance over time; and establish a database that enables companies to benchmark themselves against competitors in key human capital development areas and also predict the return on investment from specific human capital investments and interventions…”; col 7, lines 31-51: “…The scorecard uses numeric and graphic terms suitable for benchmarking to provide a fact-based foundation for making recommendations for the development and management of people that will result in improved business results… Scorecard results can be compared with results of previous scorecards for the same company, for another business unit in the same company or for other companies in the human capital development-benchmarking database…”)

With respect to Claims 12, 24 and 36,
Thomas and Hietman disclose all of the above limitations, Thomas further discloses,
wherein the operation is selected from hiring operations, benefits administration operations, payroll operations, performance review operations, forming teams for new products, and assigning research projects.(col 5, lines 13-55: “…As shown in FIG. 1, tier four 150 may be divided into thirteen different elements, each of which relates to some aspect of human capital process evaluation… the competency management element 152 relates to the process for defining individual level performance standards, the career development element 154 relates to the process for providing employees with information, advice and guidance to assist them in planning their careers, and the performance appraisal element 156 relates to the process by which an employee's job performance is evaluated in order to provide specific feedback that will reinforce superior performance as well as correct performance problems… the human capital infrastructure process 176 relates to the process by which organizations accomplish administrative tasks such as payroll, vendor management, benefits administration, and time and attendance…”;col 6, lines 17-41: “…workforce performance element 136 relates to the job performance of employees, the employee engagement element 138 relates to the satisfaction, retention, and engagement in work by employees…”)

Claims 6, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Hietman in view of Chmura et al., US Patent Application Publication No US2006/0085455A1, in further view of Grady Smith et al., US Patent Application Publication No US2017/0236081A1.

With respect to Claims 6, 18 and 30,
Thomas and Hietman disclose all of the above limitations, the combination of Thomas and Hietman does not distinctly describe the following limitations, but Chmura however as shown discloses,
wherein the human resources information comprises: an employee information report of the employee, a standard occupational classification of the employee, a job title of the employee, a North American Industry Classification System class of the employee, a salary grade of the employee, and age of the employee, and a tenure of the employee at the organization, (¶8: “…The user tools allow the historical and/or forecasted economic data to be provided in various forms useful to the end user including, for example, charted and/or rendered forms. The economic data can be correlated to a user-selected economic variable and/or any of a wide variety of user-selectable parameters, such as:…¶10: “…industry (e.g., 2- through 5-digit standard industrial classification (SIC) and/or North American Industry classification system ( NAICS), and/or uncoded industry, etc.);¶12: “…occupation (e.g., standard occupational code (SOC), etc.)…”;¶13: “…worker attribute (e.g., credential, knowledge, experience, skill, and/or ability, etc.)…”;¶14: “…demographics (e.g., age, gender, education, etc.); etc…”;¶15: “…historical and/or forecasted economic variables such as wages, jobs, occupations, worker attributes, employment, and/or unemployment, etc. They can relate to, be determined from, and/or comprise absolute values and/or changes, events, emergences, growths, 
the standard occupational classification of the employee, :…¶10: “…industry (e.g., 2- through 5-digit standard industrial classification (SIC) and/or North American Industry classification system ( NAICS), and/or uncoded industry, etc.);¶12: “…occupation (e.g., standard occupational code (SOC), etc.)…”;¶the annual base salary of the employee, (¶76: “…FIG. 14 shows an example of how a user obtains information related to "Annual Average Wages Per Worker"…”)
wherein the payroll information comprises: an annual base salary of the employee (¶76: “…FIG. 14 shows an example of how a user obtains information related to "Annual Average Wages Per Worker"…”;¶142: “…clickable charts for: "Total Wages", "Annual Average Wages per Worker"…”)
Chmura discloses a method/system for managing economic development, workforce development and education information. Thomas, Hietman and Chmura are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been 
Thomas, Hietman and Chmura disclose all of the above limitations, the combination of Thomas, Hietman and Chmura does not distinctly describe the following limitations, but Grady Smith however as shown discloses,
 a bonus ratio of the employee; and overtime pay of the employee, (¶251: “…the inventive system can be used to compare a possible candidate's interaction profile to those of other members that have been successful in a role (as measured by performance ratings, time to promotion, salary raises, bonuses, etc.)…”;¶259: “…total number of interactions the person engaged in with all others over a specific period of time; the total number related to a specific topic, the total number satisfying a specific rule or condition, etc. This number can be used as the basis for determining the person's relative total influence or another measure of the significance of their interactions…”)
wherein the managerial indicators comprise: a specific managerial indication, a reporting hierarchy of the organization, a manager level description, and the employee information report of46Docket No. ES2017038-1 the employee, (¶40: 
wherein the non-managerial indicators comprise: the specific managerial indication, the reporting hierarchy of the organization, the manager level description, the employee information report of the employee, (¶168: “…Manager, Department, group, team, location, subsidiary, hierarchy level. These classifications are traditionally used to create hierarchy or function-based organizational charts; analyzing interactions in the context of these classifications is used to determine an individual's influence inside or outside their immediate group or reporting chain…”;¶169: “…Employee skills, competencies and other qualifications, job title, job description, job 
Grady Smith discloses a system and methods for generating an interaction-weighted visualization of an organization or group.Thomas, Hietman, Chmura and Grady Smith are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas, the quality improvement processes of Hietman, the method/system for managing economic development, workforce development and education information as taught by Chmura and the method/system for assisting in making organizational decisions as taught by Grady Smith since it allows for identifying patterns and preferred reporting arrangements(¶65,¶166).

Claims 7, 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Hietman and Chmura.
With respect to Claims 7, 19 and 31,
Thomas and Hietman disclose all of the above limitations, Chmura further discloses,
wherein determining the industry comparison group for the organization further comprises: determining the industry comparison group for the organization based on an industry identifier within the organizational data, wherein each industry comparison group of the industry category have a common industry identifier.(¶10: “…industry (e.g., 2- through 5-digit standard industrial classification (SIC) and/or North American Industry classification system ( NAICS), and/or uncoded industry, etc.)…”;¶113: “…At step 130 North American Industry Classification System ( NAICS) crosswalk is applied. This crosswalk transforms the new data in the following three ways: 1) data with a Standard Industrial Classification code (the precursor to NAICS) but no NAICS is given the proper NAICS code; 2) NAICS codes that still possess codes under the NAICS 1997 system are given the proper NAICS 2002 code; and 3) NAICS with `unknown` codes that have SIC codes are given the proper NAICS code…”)
Thomas, Hietman and Chmura are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes of Hietman and the method/system for managing economic development, workforce development and education information as taught by Chmura since it allows for correlating economic variables (standard Industrial classification code) to North American Industry classification system (¶8, ¶113).

Claims 8, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Hietman in further view of Grady Smith.
With respect to Claims 8, 20 and 32, 
Thomas and Hietman disclose all of the above limitations, Thomas further discloses,
wherein the human capital management metrics comprise: organization metrics, workforce metrics, and compensation metrics, attrition metrics, (col 5, lines 13-55: “…As shown in FIG. 1, tier four 150 may be divided into thirteen different elements, each of which relates to some aspect of human capital process evaluation… the competency management element 152 relates to the process for defining individual level performance standards, the career development element 154 relates to the process for providing employees with information, advice and guidance to assist them in planning their careers, and the performance appraisal element 156 relates to the process by which an employee's job performance is evaluated in order to provide specific feedback that will reinforce superior performance as well as correct performance problems… the human capital infrastructure process 176 relates to the process by which organizations accomplish administrative tasks such as payroll, vendor management, benefits administration, and time and attendance…”;col 6, lines 17-41: “…Tier three 130 includes the following elements: a leadership element 132, a workforce proficiency element 134, a workforce performance element 136, an employee engagement element 138, a workforce adaptability element 140, 
Thomas and Hietman disclose all of the above limitations, the combination of Thomas and Hietman does not distinctly describe the following limitations, but Grady Smith however as shown discloses,
stability and experience metrics, employee equity metrics(¶51: “…organizational representation/structure where individuals or groups are connected by shared experiences and/or knowledge…”;¶73: “…Hiring/Retention/Turnover rates (as segmented by project, task type, department, etc…”;¶281: “…Calculating the churn risk or a related metric relating to the possibility of an employee voluntarily resigning, by combining interaction based employee engagement measurement(s) with salary, attendance, feedback information, etc. Historical employee data that includes interactions and employee specific information provides both cases of long tenured employees and cases of attrition for analysis. Machine learning algorithms can be trained using this data to identify and weight possible factors associated with employee churn events and then to 
Thoma, Hietman and Grady Smith are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes of Hietman and the method/system for assisting in making organizational decisions as taught by Grady Smith since it allows for identifying and suggesting opportunities for improving organizational inclusion and diversity (¶65,¶166).

Claims 9, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Hietman, Grady Smith in further view of Miller et al., US Patent Application Publication No US 2014/0278826A1.
With respect to Claims 9, 21 and 33,

wherein the attrition metrics are selected from:, a Terminations metric, a Termination Reasons metric, a Hires metric, a Retention metric, a Span of Control metric (¶40: “…conventional organization chart based on role or reporting hierarchy…”;¶73: “…Hiring/Retention/Turnover rates (as segmented by project, task type, department, etc.);¶77: “…Degrees of separation of a person from a specific level or levels of management…”¶94: “…identifying a collection of attributes common to an employee that resigns…”;¶143: “…a representation may take the form of a hierarchical organizational chart on which is overlaid an indicator of a measure or metric corresponding to some characteristic of the relationship between persons or departments shown on the chart…”;¶217: “…Succession Planning… termination, resignation, promotion, or reassignment)…”)
wherein the workforce metrics are selected from: a Leave Percentage metric, (¶72: “…attendance/vacation/PTO taken…”;¶230: “…Churn Rate is the rate at which employees leave an organization, and the related Churn Risk is a measure of how likely it is for a particular employee to leave the organization…”)
wherein the compensation metrics are selected from: an Earnings per full time employee metric, an Earnings metric (¶72: “…Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, etc.)…”;¶114: “…Human Resources 
a Competency Gap metric, and a Strongest Weakest Competency metric (¶68: “…Department/Group Structures (the identification and purpose/task/goals of such structures); [0069] Performance Metrics (individual and group); [0070] Attendance rate, types of interactions participated in, types declined by a person or group member; [0071] Productivity (based on macro and micro characteristics, and as related to an individual and/or group); ¶94: “…construct "predictive" models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the "best" source of information about what was discussed at a meeting, etc. One or more of these capabilities may be based on identifying a collection of attributes common to an employee that resigns, common to an employee that appears disengaged from their responsibilities, or appear to be part of an informal decision process that occurs within the organization, etc…”;¶95: “…the selection of the "best" employee for a specific task may depend upon that employee's role, productivity, their group's successful completion of a segment of a project, the status of another project within the organization, etc. Another example is in a services 
Thomas, Hietman and Grady Smith are directed to the same field of endeavor since they are related to identifying improvements in an organization. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the human capital development framework of Thomas with the quality improvement processes of Hietman and the method/system for assisting in making organizational decisions as taught by Grady Smith since it allows for forming an integrated business management system or platform to improve decision making within an organization (¶11,¶13)
Thomas, Hietman and Grady Smith disclose all of the above limitations, the combination of Thomas, Hietman and Grady Smith does not distinctly describe the following limitations but Miller however as shown discloses,
a New Hire Turnover Rate metric (¶81: “…new hire termination KPI…”) a Turnover Rate metric (¶78: “…The Total Turnover KPI represents the count of terminations and transfers divided by the number of employees, in percentile…”)
wherein the stability and experience metrics are selected from: a Headcount by Age metric, (¶82: “…The Internal Mobility KPI represents the sum of transfers and promotions expressed as a percentage of average employee headcount…”)
wherein the organization metrics are selected from: an Average Time to Promotion metric, a Headcount by Tenure metric, an Internal Mobility metric, and an Average Tenure metric  (¶61: “…The Employee Headcount KPI represents the total count of employees. In an exemplary embodiment, the employee headcount KPI is presented in numerical form for the current quarter with a trend line chart demonstrating a 5 quarter trend. This KPI can be analyzed with any human resource dimension, such as diversity, tenure, performance or age. The Employee Headcount KPI serves several business objectives. It assists in measuring the growth or reduction of an organization's overall workforce over time. It is an indirect indicator of productivity and operational costs…”;¶72: “…The Tenure Range Ratio KPI represents the percentage of employees in each tenure range…”;¶85: “…The Promotion Rate KPI represents the total number of promotions awarded, expressed as a percentage of average employee headcount. This KPI serves several business objectives. It can serve as a measure of opportunities for internal advancement, help predict increased retention of high performance employees, workforce tenure and high overall employee engagement. It can also assist in predicting the increased costs of salary increases…”;¶82: “…The Internal Mobility KPI represents the sum of transfers and promotions expressed as a percentage of average employee headcount...”) 
a Part Time Headcount metric, a Temporary Employee Headcount metric, an Absence metric, a Leave Hours metric, a Non- Productive Time metric,(¶62: “…The Temp Employee Percentage KPI represents the ratio of temporary and permanent employees in percentile fashion…”;¶63: “…The Part-Time Percentage KPI represents the percentage of active part-time employees…”;¶64:”… The Inactive Employee Ratio KPI represents the count of employees with a particular status (such as suspended, unpaid leave, paid lead)…”;¶65: “…The Leave Rate KPI represents the count of employees having taken leave during a particular period of time…”; ¶66: “…The Leave Rate KPI serves several business objectives. It can assist a user in planning the acquisition of temporary resources where necessary due to employee unavailability. It can also assist a user in identifying and correcting unusual trends of paid or unpaid leave. FIG. 27 illustrates the Leave Rate KPI as presented to a user on display 501 of user device 502…”)
an Average Earnings metric, a Benefits Cost metric, a Benefits Enrollment metric, a Benefit Contribution metric (¶87: “…The Total Earnings KPI represents the sum of total earnings. This KPI can serve as an indicator of employee costs, an indirect indicator of the relative competitiveness of an organization, or when combined with other metrics a measure of productivity…”;¶88: “…Earning Code Totals KPI represents the total earnings per earning code. The Earnings Code Averages KPI represents the total earnings per earning code divided by the number of employees…”;
a Retirement metric, a Retirement Eligibility metric, an Average Retirement Age metric, and a Projected 47 Docket No. ES2017038-1 Retirement metric(¶75-77: “…Average 
Absences to Overtime metric, a Labor Cost metric, Overtime Cost metric, and an Overtime Pay metric(¶89, claim 11: “…wherein said human capital metrics are …, labor cost, total hours, absence-to -overtime ratio, and overtime percentage…”)
wherein the employee equity metrics are selected from: a Female % metric, an Average Age metric, and a Minority Headcount metric, (¶68: “…The Age Groups KPI represents the percentage of active employees in each age group …”;¶73: “…The Ethnicity Ratio KPI represents the percentage of active employees in each defined ethnic group. Optionally, it can use the definition of minorities of the United States census bureau. Unspecified individuals can either be included or excluded…”;¶74: “…The Gender Ratio represents the female to male ratio as a percentile ratio…”)
a Headcount by Generation metric, a Comp- a-Ratio metric, , a Comp-a-ratio v Performance metric(¶69: “…The Generation Ratio KPI represents the percentage of active employees in each generation band, for example Generation X…”;claim 11: “…wherein said human capital metrics are average salary, incentive pay, labor cost, total hours, absence-to -overtime ratio, and overtime percentage…”;¶87: “…The Total Earnings KPI represents the sum of total earnings. This KPI can serve as an indicator of employee costs, an indirect indicator of the relative competitiveness of an organization, or when combined with other metrics a measure of 
Miller discloses a method/system for human capital management for a company/organization utilizing various human capital metric values (Key Performance Indicators) that have established definition and criteria designed to provide maximum information value to the user (Abstract, ¶6, ¶9).  Examiner contends that the known techniques of Miller are applicable to the systems of Thomas, Hietman and Grady Smith as they share characteristics and capabilities, namely they are directed to measuring the performance of a company to assist in making organizational decisions. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify he human capital development framework of Thomas with the method/system for providing a hypothetical standardized organization for an industry of Hietman, the method/system for assisting in making organizational decisions of Grady Smith and the method/system for human capital management as taught by Miller since it allows for providing important relevant information of an organization/company to a user (¶60).

Conclusion
References Cited but not used:
Lane, et al., US Patent Application Publication No US2012/0041852A1, “Methods and Apparatus or Determining and Using Human Capital Metrics as 
Mohan et al., US Patent Application Publication No US2009/0138341A1, “Web Enabled Method for Managing Life Cycle of Human Capital Related Dynamic Requirement o organization”, relating to assessing performance of employees and optionally aligning their skills with the requirements of the organization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                               /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629